Citation Nr: 0005065	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  92-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of a 
fracture of the left fibula.

3.  Entitlement to service connection for residuals of trauma 
to the left knee.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard (ARNG) from 
February 1957 to February 1959, in the Army Reserve (USAR) 
from February 1959 to February 1963, and in the ARNG from 
1974 through 1977, and from April 1977 to August 1988, with 
periods of active duty for training (ACDUTRA) from June 5, 
1979 to June 24, 1979, and from June 22, 1985 to July 6, 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Puerto Rico, 
which denied the benefits sought on appeal. 

The case was previously before the Board in July 1999, at 
which time it was, inter alia, Remanded to obtain a medical 
opinion as to whether it was at least as likely as not that 
the veteran's psychiatric disorder was etiologically related 
to or aggravated by the veteran's service connected lumbar 
disability.  Claims relating to the left fibula and right 
knee were remanded for issuance of a statement of the case; 
those issues are again remanded because the indicated 
development was not completed.  Otherwise, the requested 
development was completed, and the case is once again before 
the Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The veteran's current psychiatric disorder is at least as 
likely as not etiologically related and aggravated by his 
service connected lumbar disability.


CONCLUSION OF LAW

A psychiatric disorder is proximately due to a service-
connected disability.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.310 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim of entitlement to service 
connection for a psychiatric disorder and as determined in 
the Board's July 1999 decision, the veteran has presented a 
claim which is "well-grounded" or plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

The Board had remanded this issue for an opinion as to 
whether the veteran's psychiatric disorder was etiologically 
related to his service connected lumbar disability.  In 
compliance with the Board's July 1999 remand, a VA opinion 
was obtained dated in September 1999 , which reported that 
the veteran's current psychiatric disorder is at least as 
likely as not etiologically related and aggravated by his 
service connected lumbar disability.

Prior evidence suggested no relationship between the claimed 
disorder and the service connected disability.  The benefit 
of the doubt rule is a unique standard which is applicable to 
claims before the VA.  In essence, the rule provides that, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving the issue shall be given  to the claimant.  38 
U.S.C.A. § 5107(b).  In determining whether the statutory 
right to the benefit of the doubt applies, a determination as 
to the balance of all the evidence must be made.  The benefit 
of the doubt rule only applies if it is found that the 
evidence is in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 
61 (1991).  The Board finds that there is an approximate 
balance of positive and negative evidence.  Under the 
circumstances, the benefit of the doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107.  Accordingly, 
service connection is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted. 


REMAND

Remand directives confer upon the veteran or other claimant 
the right to compliance with Remand Orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  In this case, the Board remanded 
issues relating to residuals of a fracture of the left fibula 
and trauma to the right knee for issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The record does not indicate that the pertinent Statement of 
the Case was issued.  Accordingly, the Board still does not 
have jurisdiction to decide the issues under the 
aforementioned guidance.  Therefore, the issues of are again 
remanded to the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should furnish the veteran with an 
SOC on the claims of entitlement to 
service connection for residuals of a 
left fibula fracture and for residuals of 
trauma to the right knee.  The appeals 
should not be returned to the Board 
unless the veteran files a timely 
substantive appeal, however.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



